DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 02/11/2022 which amended claims 2 and 5. Claims 1-20 are currently pending in the application for patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 10,996,207) in view of Heikkila et al (US 2018/0038805; hereinafter referred to as Heik).
Regarding Claim 1, Taheri discloses a container system (Figure 10), comprising: 
a first container (Figure 10; Container 1004) for holding first contents (Figure 10; Consumable Product 1002); 
a resonant surface (Figure 10; First and Second Reflector 1018 and 1022) disposed on or within the container (see Figure 10); and 
an excitation device (Figure 10; Lasers 1014a and 1020a) for providing an excitation to the resonant surface (see Figure 10 and Column 13 Lines 60-65 and Column 14 Lines 15-20); 
wherein the excitation of the resonant surface (Figure 10; First and Second Reflector 1018 and 1022) provides a resonant response (see Figure 10 and Column 13 Lines 60-65 and Column 14 Lines 15-20), and wherein 
the resonant response defines information about a property of the contents of the container (see Column 13, Lines 65-67, Column 13, Lines 1-5 and Lines 40-49).
Taheri does not expressly disclose that the resonant response defines information about a property of the container.
Heik discloses a container (Figure 10; Container 100) for holding contents (see Figure 10);
a surface (Figure 10; wherein the surface is the inner walls of the container 100) disposed within the container (see Figures 8 and 10 and Paragraph [0033]; wherein the claimed “surface” is the inner walls of said container 100); and
an light source device (Figure 10; Claim 37; wherein it is disclosed that the arrangement for inspecting containers includes a laser) for illuminating the surface (see Figure 10 and Paragraph [0033]);
wherein the illumination of the surface defines information about a property of the container (see Paragraph [0033]; wherein it is disclosed that the laser light reflected from the surfaces of the container indicate whether damage or a discontinuity on the surface of the container 100 is present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the software of the container system of Taheri such that the resonant response defines information about a property of the container, as taught by Heik, because doing so would contribute to the detecting of damage automatically by means of analysis software as well as visually by the human eye (see Heik Paragraph [0033]).
Regarding Claim 2, Taheri as modified by Heik discloses the limitations of claim 1 as detailed above.
Taheri further discloses the resonant surface (Figure 10; First and Second Reflector 1018 and 1022) is a panel disposed within the container (Figure 10; Container 1004), and is non-perpendicularly angled from horizontal (see Figure 10 and Column 4, Lines 61-67 and Column 5, Lines 1-5; wherein upon container 1004 being laid on its side first and second reflectors 1018 and 1022 would be parallel to the horizontal direction thereof and additionally it is disclosed that the laser light is emitted through opening and reflected from the consumable product, or a reflective surface of the container itself, or a reflective surface or reflector inside the container or a reflector affixed to an outer surface of a transparent container).
Regarding Claim 3, Taheri as modified by Heik discloses the limitations of claim 1 as detailed above.
Taheri further discloses the excitation device (Figure 10; Lasers 1014a and 1020a) is external to the container (see Figure 10).
Regarding Claim 4, Taheri as modified by Heik discloses the limitations of claim 3 as detailed above.
Taheri further discloses the excitation device (Figure 10; Lasers 1014a and 1020a) is a laser projector (see Column 13, Line 47 and Column 14, Line 26).
Regarding Claim 6, Taheri as modified by Heik discloses the limitations of claim 1 as detailed above.
Taheri further discloses a sensor (Figure 10; Detectors 1014b and 1020b) for detecting the resonant response of the resonant surface (see Column 13, Lines 64-67 and Column 14, Lines 30-43).
Regarding Claim 7, Taheri as modified by Heik discloses the limitations of claim 6 as detailed above.
Taheri further discloses the sensor (Figure 10; Detectors 1014b and 1020b) activates an alert based on the resonant response (see Column 15, Lines 11-29).
Regarding Claim 8, Taheri as modified by Heik discloses the limitations of claim 7 as detailed above.
Taheri further discloses the alert is a visual indicator (see Column 9, Lines 48-67, Column 10, Lines 1-14, Column 15, Lines 11-29).
Regarding Claim 9, Taheri as modified by Heik discloses the limitations of claim 7 as detailed above.
Taheri further discloses the property of the container is a health attribute of the container (see Column 9, Lines 48-67, Column 10, Lines 1-14, Column 15, Lines 11-29), and wherein the alert is activated if the resonant response is outside of a predetermined threshold (see Column 9, Lines 48-67, Column 10, Lines 1-14, Column 15, Lines 11-29), the predetermined threshold being based on a resonant response of a healthy container (see Column 9, Lines 48-67, Column 10, Lines 1-14, Column 15, Lines 11-29).
Regarding Claim 12, Taheri discloses a container system (Figure 10), comprising: 
a container (Figure 10; Container 1004) for holding contents (Figure 10; Consumable Product 1002); 
a reflective surface (Figure 10; First and Second Reflector 1018 and 1022) disposed on or within the container (see Figure 10); and 
an excitation device (Figure 10; Lasers 1014a and 1020a) for providing an excitation to the reflective surface (see Figure 10 and Column 13 Lines 60-65 and Column 14 Lines 15-20); wherein 
the excitation of the reflective surface (Figure 10; First and Second Reflector 1018 and 1022) provides a resonant response (see Figure 10 and Column 13 Lines 60-65 and Column 14 Lines 15-20), the response defining information about the properties of the contents (Figure 10; Consumable Product 1002) of the container (see Column 13, Lines 65-67, Column 13, Lines 1-5 and Lines 40-49).
Taheri does not expressly disclose that the resonant response defines information about properties of the container.
Heik discloses a container (Figure 10; Container 100) for holding contents (see Figure 10);
a surface (Figure 10; wherein the surface is the inner walls of the container 100) disposed within the container (see Figures 8 and 10 and Paragraph [0033]; wherein the claimed “surface” is the inner walls of said container 100); and
an light source device (Figure 10; Claim 37; wherein it is disclosed that the arrangement for inspecting containers includes a laser) for illuminating the surface (see Figure 10 and Paragraph [0033]);
wherein the illumination of the surface defines information about properties of the container (see Paragraph [0033]; wherein it is disclosed that the laser light reflected from the surfaces of the container indicate whether damage or a discontinuity on the surface of the container 100 is present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the software of the container system of Taheri such that the resonant response defines information about properties of the container, as taught by Heik, because doing so would contribute to the detecting of damage automatically by means of analysis software as well as visually by the human eye (see Heik Paragraph [0033]).
Regarding Claim 13, Taheri as modified by Heik discloses the limitations of claim 12 as detailed above.
Taheri further discloses the reflective surface (Figure 10; First and Second Reflector 1018 and 1022) is configured as a graphically encoded icon (see Column 13, Lines 45-47 and Column 14, Lines 24-26), and wherein the graphically encoded icon is adjacent a surface of the container (see Figure 10).
Regarding Claim 14, Taheri as modified by Heik discloses the limitations of claim 12 as detailed above.
Taheri further discloses the excitation device (Figure 10; Lasers 1014a and 1020a) is external to the container (see Figure 10).
Regarding Claim 15, Taheri as modified by Heik discloses the limitations of claim 12 as detailed above.
Taheri further discloses the reflective surface (Figure 10; First and Second Reflector 1018 and 1022) is a rim of the container (see Figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 10,996,207) as modified by Heikkila et al (US 2018/0038805; hereinafter referred to as Heik) as applied to claim 4, in view of Loll (US 6,072,575).
Regarding Claim 5, Taheri as modified by Heik discloses the limitations of claim 4 as detailed above.
Taheri as modified by Heik does not expressly disclose a structural base upon which the container sits, wherein the laser is embodied in the base, and the structural base is selectively separable from the container.
Loll discloses a container system (Figure 1B), comprising:
a first container (Figure 1B; Bottle 1) for holding first contents (see Abstract; wherein a bottle is designed to hold contents);
a light source (Figures 1A/B; Light Source 3a in Figure 1a, unlabeled in Figure 1b); and
a structural base upon which the container sits (see Figures 1a and 1b; wherein the base structure is inherent due to the fact that neither the bottle 1 or the light source 3a are floating in free space), wherein the light source is embodied in the base (see Figures 1a and 1b), and the structural base is selectively separable from the container (see Figures 1a and 1b; wherein there exists space between the light source 3a and the bottle 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the container system of Taheri as modified by Heik to include a structural base upon which the container sits, wherein the light source is embodied in the base, and the structural base is selectively separable from the container, based upon the teachings of Loll, because doing would assist in easier evaluation of bottles and improve the detection of defects and soiling (see Loll Abstract).
Furthermore, there doesn’t appear to be any criticality involved in the light source being embodied in the structural base upon which the container sits, wherein the structural base is selectively separable from the container. As long as the light source and its respective sensing structure are appropriately angled with respect to one another it appears that the invention would perform equally well regardless of the position of the light source with respect to the container.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 10,996,207) as modified by Heikkila et al (US 2018/0038805; hereinafter referred to as Heik) as applied to claim 6, in view of Carter et al (US 6,259,516; hereinafter referred to as Carter).
Regarding Claim 10, Taheri teaches the limitations of claim 6 as detailed above.
Taheri as modified by Heik does not expressly disclose that the property of the container is the volume of the contents in the container, and wherein the sensor activates the alert if the volume of the container is below a predetermined threshold.
Carter discloses the property of the container is the volume of the contents in the container (see Column 10; Lines 54-67 and Column 11; Lines 1-3), and wherein the sensor activates the alert if the volume of the container is below a predetermined threshold (see Column 10; Lines 54-67 and Column 11; Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the container system of Taheri as modified by Heik such that the property of the container is the volume of the contents in the container, and wherein the sensor activates the alert if the volume of the container is below a predetermined threshold, as taught by Carter, because doing so would facilitate the consistent monitoring of fluid levels and would provide adequate warning to a user to either replace the container or lost fluids.
Regarding Claim 11, Taheri as modified by Heik and Carter discloses the limitations of claim 10 as detailed above.
Carter further discloses the alert is instructions to place an order for a second container for holding second contents (see Column 10; Lines 54-67 and Column 11; Lines 1-3), and wherein the first contents and the second contents are substantially the same (see Column 10; Lines 54-67 and Column 11; Lines 1-3).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 10,996,207) as modified by Heikkila et al (US 2018/0038805; hereinafter referred to as Heik) in view of Carter et al (US 6,259,516; hereinafter referred to as Carter).
Regarding Claim 16, Taheri discloses a container system (Figure 10), comprising:
a container (Figure 10; Container 1004) for holding contents (Figure 10; Consumable Product 1002), the container (Figure 10; Container 1004) having a resonant surface (Figure 10; First and Second Reflector 1018 and 1022) disposed on or within the container (see Figure 10);
a computing system (Figure 10; Intelligent Wraps 1006 and 1008, Intelligent Cap 1010 and Interrogator 1012) comprising an excitation device (Figure 10; Lasers 1014a and 1020a) for providing an excitation to the resonant surface (see Figure 10 and Column 13 Lines 60-65 and Column 14 Lines 15-20) and a sensor (Figure 10; Detectors 1014b and 1020b) for measuring a resonant response of the resonant surface (Figure 10; First and Second Reflector 1018 and 1022) in response to the excitation (see Column 13, Lines 64-67 and Column 14, Lines 30-43), the resonant response defining an attribute of the contents of the container (see Column 13, Lines 65-67, Column 13, Lines 1-5 and Lines 40-49), the computing system (Figure 10; Intelligent Wraps 1006 and 1008, Intelligent Cap 1010 and Interrogator 1012) further comprising a processor (Figure 10; Processor 1028) in data communication with a networking device (see Column 13; Lines 27-31), at least one input/output device (Figure 10; Interrogator 1012), and computer memory (Figure 10; Memory 1030).
Taheri does not expressly disclose that the resonant response defines an attribute of the container the computer memory comprises a program having machine readable instructions that, when effected by the processor, performs the following steps:
(a) generating an excitation via the excitation device; 
(b) determining, via the sensor, a baseline resonant response of the resonant surface; 
(c) storing the baseline resonant response in computer memory; 
(d) generating a second excitation via the excitation device; 
(e) determining, via the sensor, a second resonant response of the resonant surface; 
(f) comparing the second resonant response with the baseline resonant response; and 
(g) activating an alert if the second resonant response is outside of a predetermined threshold, the predetermined threshold being based on the baseline resonant response.
Heik discloses a container (Figure 10; Container 100) for holding contents (see Figure 10);
a surface (Figure 10; wherein the surface is the inner walls of the container 100) disposed within the container (see Figures 8 and 10 and Paragraph [0033]; wherein the claimed “surface” is the inner walls of said container 100); and
an light source device (Figure 10; Claim 37; wherein it is disclosed that the arrangement for inspecting containers includes a laser) for illuminating the surface (see Figure 10 and Paragraph [0033]);
wherein the illumination of the surface defines information about a property of the container (see Paragraph [0033]; wherein it is disclosed that the laser light reflected from the surfaces of the container indicate whether damage or a discontinuity on the surface of the container 100 is present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the software of the container system of Taheri such that the resonant response defines information about a property of the container, as taught by Heik, because doing so would contribute to the detecting of damage automatically by means of analysis software as well as visually by the human eye (see Heik Paragraph [0033]).
Taheri as modified by Heik does not expressly disclose that the computer memory comprises a program having machine readable instructions that, when effected by the processor, performs the following steps:
(a) generating an excitation via the excitation device; 
(b) determining, via the sensor, a baseline resonant response of the resonant surface; 
(c) storing the baseline resonant response in computer memory; 
(d) generating a second excitation via the excitation device; 
(e) determining, via the sensor, a second resonant response of the resonant surface; 
(f) comparing the second resonant response with the baseline resonant response; and 
(g) activating an alert if the second resonant response is outside of a predetermined threshold, the predetermined threshold being based on the baseline resonant response.
Carter discloses a container system (Figure 1), comprising:
a container (Figure 1; Tank 1) for holding contents (Figure 1; Fluid Layer 2), the container (Figure 1; Tank 1) having a resonant surface disposed on or within the container (see Figure 1 and Claim 1; wherein the resonant layer is a surface of a material of the vessel/tank);
a computing system (Figure 1; Sensors 4, Processors 5, Receiving/Computing Center 10) comprising an excitation device (Figure 1; Emitters 13) for providing an excitation to the resonant surface (see Claim 1) and a sensor (Figure 1; Sensors 4) for measuring a resonant response of the resonant surface in response to the excitation (see Column 5; Lines 65-67 and Column 6; Lines 1-4), the computing system (Figure 1; Sensors 4, Processors 5, Receiving/Computing Center 10) further comprising computer memory (see Column 12; Lines 19-25) comprising a program having machine readable instructions that, when effected by a processor, performs the following steps:
(a) generating an excitation via the excitation device (see Column 5; Lines 24-40); 
(b) determining, via the sensor (Figure 1; Sensors 4), a baseline resonant response of the resonant surface (see Column 5; Lines 24-40); 
(c) storing the baseline resonant response in computer memory (see Column 6; Lines 8-25; wherein in order for the comparison of an expected depth reading and determined depth reading to be made a memory system inherently has to be present); 
(d) generating a second excitation via the excitation device (see Column 6; Lines 8-25); 
(e) determining, via the sensor, a second resonant response of the resonant surface (see Column 6; Lines 8-25); 
(f) comparing the second resonant response with the baseline resonant response (see Column 10; Lines 54-67 and Column 11; Lines 1-3); and 
(g) activating an alert if the second resonant response is outside of a predetermined threshold, the predetermined threshold being based on the baseline resonant response (see Column 10; Lines 54-67 and Column 11; Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the container system of Taheri as modified by Heik such that the computer memory comprises a program having machine readable instructions that, when effected by the processor, performs the following steps:
(a) generating an excitation via the excitation device; 
(b) determining, via the sensor, a baseline resonant response of the resonant surface; 
(c) storing the baseline resonant response in computer memory; 
(d) generating a second excitation via the excitation device; 
(e) determining, via the sensor, a second resonant response of the resonant surface; 
(f) comparing the second resonant response with the baseline resonant response; and 
(g) activating an alert if the second resonant response is outside of a predetermined threshold, the predetermined threshold being based on the baseline resonant response, as taught by Carter, because doing so would facilitate the consistent monitoring of fluid levels and would provide adequate warning to a user to either replace the container or lost fluids.
Regarding Claim 17, Taheri as modified by Heik and Carter discloses the limitations of claim 16 as detailed above.
Taheri further discloses the attribute is a health attribute of the container (see Column 9, Lines 48-67, Column 10, Lines 1-14, Column 15, Lines 11-29).
Regarding Claim 18, Taheri as modified by Heik and Carter discloses the limitations of claim 16 as detailed above.
Carter further discloses the machine readable instructions further perform the following step:
(h)	repeating steps (d) – (g) (see Column 10; Lines 54-67 and Column 11; Lines 1-3, Column 12, Lines 66-67 and Column 13; Lines 1-20).
Regarding Claim 19, Taheri as modified by Heik and Carter discloses the limitations of claim 18 as detailed above.
Carter further discloses the attribute is a volume of the contents in the container (see Column 10; Lines 54-67 and Column 11; Lines 1-3), and wherein the alert is activated if the volume of the contents in the container is below the predetermined threshold for volume of contents in the container (see Column 10; Lines 54-67 and Column 11; Lines 1-3).
Regarding Claim 20, Taheri as modified by Heik and Carter discloses the limitations of claim 19 as detailed above.
Carter further discloses the alert is instructions to place an order for a second container for holding second contents (see Column 10; Lines 54-67 and Column 11; Lines 1-3).

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
The applicant alleges on page 8 that Taheri only discloses that the reflectors 1018 and 1022 can be affixed to the exterior of the container and not disposed within the container as recited in claim 2.
The examiner respectfully disagrees with the arguments presented by the applicant.
In response to argument A, the examiner maintains that the reflectors of Taheri aren’t limited to being related to the exterior of the container but also gives the option for the reflector to be located within the container (see Figure 10 and Column 4, Lines 61-67 and Column 5, Lines 1-5; wherein it is disclosed that the laser light is emitted through opening and reflected from the consumable product, or a reflective surface of the container itself, or a reflective surface or reflector inside the container or a reflector affixed to an outer surface of a transparent container).
 All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882